Citation Nr: 0703787	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  05-04 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island




THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
November 1980 rating decision.  

2.  Entitlement to an effective date earlier than July 8, 
2000 for a 100 percent rating for the service-connected 
bipolar affective disorder.  




REPRESENTATION

Appellant represented by:	Robert V. Chisholm, attorney





ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1979 to 
November 1979.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO rating decision that 
assigned an increased rating of 100 percent for service-
connected bipolar affective disorder, effective on July 8, 
2000.  

Also on appeal is a June 2005 RO rating decision that found 
no revision to be warranted in the effective date of service 
connection for bipolar disorder to include on the basis of 
clear and unmistakable error (CUE) in a November 1980 rating 
decision that denied service connection for schizophrenia.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran has not established, without debate, that the 
correct facts, as then known, were not before the RO at the 
time of the November 1980 rating decision, or that the RO 
incorrectly applied the applicable statutory and regulatory 
provisions existing at that time, and that, but for any such 
alleged error, the outcome would have been different.  

3.  The veteran's request for a rating higher than 50 percent 
for the service-connected bipolar affective disorder was 
received on April 16, 2001.  

5.  As of April 16, 2000, the service-connected bipolar 
affective disorder is shown to have resulted in a disability 
picture that more nearly approximated that of total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  



CONCLUSIONS OF LAW

1.  The November 21, 1980 rating decision that denied service 
connection for schizophrenia was not clearly and unmistakably 
erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. 
§§ 3.102, 3.105(a) (1980).  

2.  An effective date of April 16, 2000, but not earlier for 
the assignment of a 100 percent rating for the service-
connected bipolar affective disorder is for application.  38 
U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.150(a), 3.151, 3.159, 3.400 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Insofar as an issue on appeal involves an assertion that a 
previous RO rating decision contained CUE, the Board notes 
that, given the parameters of the law surrounding CUE claims, 
the duties to notify and assist imposed by the VCAA are not 
applicable where CUE is claimed in decisions by the Board 
(see Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001)), 
or in decisions by the RO (see Parker v. Principi, 15 Vet. 
App. 407 (2002)).  

Considering the record in light of the above-noted criteria, 
the Board finds that all notification and development action 
needed to render a fair decision on the claim for an earlier 
effective date of an increased (total) disability rating has 
been accomplished.  

In April 2001, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing him of the newly-enacted 
VCAA.  In January 2005, during the pendency of this appeal, 
the RO sent the veteran a letter informing him that to 
support a claim for earlier effective date for the award of 
VA benefits, the general rule is that the effective date is 
the date of receipt of the claim or the date entitlement 
arose, whichever is later; for increased rating, the general 
rule applies unless the claim is filed within one  year of 
the date that the evidence shows an increase in the 
disability is factually ascertainable (not necessarily the 
date of receipt of the claim).  The veteran had an 
opportunity to respond prior to issuance of the July 2005 
Supplemental Statement of the Case (SSOC).  

In December 2005 the RO sent a letter to the veteran 
informing him that the file was being forwarded to the Board 
for review, but that he could still submit any additional 
evidence directly to the Board.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for earlier effective date for an increased 
rating, and that he has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the letters cited above satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The January 2005 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency (including military, VA and Social Security records) 
and that VA would make reasonable efforts to obtain records 
on the veteran's behalf from non-Federal entities (including 
private hospitals, state and local governments, and 
employers) if provided appropriate authorization to do so.  

The January 2005 letter specifically advised the veteran, 
"Please submit any evidence you may have that will show an 
earlier effective date prior to July 8, 2000 is warranted for 
the assignment of a 100 percent evaluation for your service-
connected bipolar affective disorder."  

The letter also specifically advised the veteran, "If there 
is any other evidence that you think will support your claim, 
please let us know.  If you have any evidence or information 
that pertains to your claim, please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information and/or 
evidence.  

Following the issuance of the January 2005 letter, which 
completed VA's notice requirements and corrected any 
deficiencies in prior notice letters, the veteran was 
afforded an opportunity to present information and/or 
evidence pertinent to the appeal before the file was returned 
to the Board.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that VA notice must include 
information regarding the effective date that may be 
assigned, which is the specific issue on appeal.  

As noted, this was accomplished in the January 2005 letter.  
There is accordingly no possibility of prejudice under the 
notice requirements of Dingess as regards a claim for earlier 
effective date for an increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and extensive post-
service VA and non-VA medical records, to include Social 
Security Administration (SSA) records, have been associated 
with the claims file.  Neither the veteran nor his 
representative has identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having records that should be obtained 
before the claims are adjudicated.  The veteran has been 
afforded appropriate VA medical examinations throughout the 
development of his claim.  

The veteran has also been advised of his entitlement to 
testify personally before the RO and/or before the Board in 
regard to the claims, but he has not chosen to participate in 
such a hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.  


II.  Background

In November 1979 the veteran submitted a claim for service 
connection for "nerves."  The RO issued a rating decision 
in November 21, 1980, that denied service connection for 
schizophrenia, based on the RO's determination that 
schizophrenia preexisted military service and was not 
aggravated by military service.  The RO sent the veteran a 
letter on December 1, 1980 notifying him that service 
connection for "nerves" had been denied.  

The veteran did not appeal the December 1980 rating decision, 
but he did submit additional evidence in the form of lay 
affidavits.  The RO reopened the claim, considered the new 
evidence, and denied service connection for schizophrenia on 
the merits by a rating decision dated on November 24, 1981.  
The RO notified the veteran of the denial in a letter dated 
November 25, 1981.  The veteran did not appeal within one 
year.  

On January 4, 1983, the veteran attempted to file a Notice of 
Disagreement (NOD) in regard to the November 1981 rating 
decision.  The RO sent the veteran a letter in January 1983, 
informing him that the attempted NOD was not timely filed but 
that the claim could be reopened on submission of new and 
material evidence.  

The veteran filed a petition to reopen the claim on December 
16, 1987; the RO issued several letters and deferred rating 
decisions denying the petition until new and material 
evidence was received.  

The veteran's then-attorney filed a petition to reopen his 
claim in April 1989, which the RO denied by a rating decision 
in May 1989.  The veteran's then-attorney appealed to the 
Board, which issued a decision in April 1992 granting service 
connection for psychosis (schizophrenia).  

Following the Board's April 1992 decision granting service 
connection, the RO issued a rating decision in June 1992 that 
effectuated the Board's decision by assigning a disability of 
10 percent, effective on December 16, 1987, the date the RO 
had received the petition to reopen the claim.  

The veteran's then-attorney filed an NOD in July 1992 arguing 
that service connection should have been assigned effective 
in 1980, the date of the original claim, and also arguing for 
a higher rating.  The RO thereupon issued an SOC in June 1993 
that increased the initial rating to 50 percent, still 
effective on December 16, 1987.  

The veteran's then-attorney filed a Substantive Appeal to the 
Board in regard to the effective date of service connection, 
but not in regard to the assigned disability rating.  The 
Board issued a decision in March 1996 denying entitlement to 
an effective date earlier than December 16, 1987 for service 
connection for a psychiatric disorder.  

The RO issued a rating decision in January 1996 that 
considered a VA psychiatric examination in August 1995 but 
continued the current 50 percent rating.  The veteran did not 
appeal.  

The veteran filed a claim for a total compensation rating due 
to individual unemployability (TDIU) in February 1996, which 
the RO denied by a June 1996 rating decision.  The veteran 
did not appeal.  

The veteran filed his instant request for a rating in excess 
of 50 percent for the service-connected bipolar affective 
disorder on April 16, 2001.  During development, the 
veteran's attorney submitted the veteran's SSA file, which 
showed unemployability effective in February 1982 due to 
paranoid schizophrenia.  

The RO also obtained extensive treatment reports from Butler 
Hospital dated in June 1989, November-December 1991, April-
May 1994, September 1996, August-September 1998 and July 
2000.  The RO also obtained extensive VA treatment records 
beginning in September 2000 and treatment notes from St. 
Joseph Hospital dating from July 2002.  

The RO determined that the Butler Hospital inpatient 
treatment notes from July 8 to July 24, 2000 constituted 
documentation of symptoms meeting the criteria for a 100 
percent schedular rating.  Since July 2000 is within one year 
of the April 2001 request for increased rating, the RO issued 
the rating decision on appeal granting a 100 percent rating 
effective on July 8, 2000.  


III.  Analysis

A.  CUE in the November 1980 rating decision.  

As noted, the rating decision of November 21, 1980 denied 
service connection for schizophrenia based on a determination 
that the disorder pre-existed service and was not aggravated 
by service.  The veteran did not appeal, and the decision 
accordingly became final.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.  A finding of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  

The Board notes that a claim of CUE is a collateral attack on 
an otherwise final rating decision by a VA regional office.  
Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  

As such, there is a presumption of validity that attaches to 
a final decision, and when such a decision is collaterally 
attacked the presumption becomes even stronger.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  

Therefore, a claimant who seeks to obtain retroactive 
benefits based on CUE has a much heavier burden than that 
placed on a claimant who seeks to establish prospective 
entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).  

In determining whether a prior determination involves CUE, 
the Court has established a three-prong test.  The three 
prongs are: (1) either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., there 
must be more than simple disagreement on how the facts were 
weighed or evaluated), or the statutory/regulatory provisions 
extant at that time were incorrectly applied; (2) the error 
must be "undebatable" and of the sort which, if it had not 
been made, would have manifestly changed the outcome at the 
time it was made; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the adjudication in question.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992)(en banc).  

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  

Even when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo, 6 Vet. App. at 43-44, citing Russell, 3 
Vet. App. at 313-14.  

The evidence in the file at the time of the November 1980 
rating decision consisted entirely of the veteran's service 
medical records.  As noted in the rating decision, the 
veteran's pre-induction physical examination was negative for 
any psychiatric disability, but he was referred to the mental 
health facility for evaluation in September 1979.  

A medical evaluation board of three Army physicians issued a 
report in October 1979 stating that the veteran was diagnosed 
with paranoid schizophrenia that existed prior to service and 
was not considered to be aggravated by service.  The medical 
evaluation board recommended that the veteran be discharged.  

In November 1979, the veteran signed an application for 
expeditious discharge requesting discharge from service and 
agreeing that the disability was found to have existed prior 
to enlistment/induction and to be neither incident to nor 
aggravated by military service.  

There is no indication of any facts that were unknown to the 
RO at the time of the November 1980 rating decision.  Rather, 
the veteran's attorney asserts that the rating decision was 
clearly and unmistakably erroneous because it allegedly 
failed to properly consider the presumption of soundness, as 
discussed hereinbelow.  

Under the statute in effect at the time of the 1980 rating 
decision on appeal, every veteran would have been taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
or enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and was not aggravated by such service.  
38 U.S.C.A. § 311 (1976).  

Under current statutes and regulation, cited by the veteran's 
attorney, when no pre-existing condition is noted upon entry 
into service, the veteran is presumed to have been sound upon 
entry; the burden then falls onto the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both pre-existing and not 
aggravated by service. 38 U.S.C.A. § 1111; Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The veteran's attorney asserts that the November 21, the 1980 
rating decision clearly and unmistakably failed to properly 
apply both "prongs" of the post-Wagner presumption-of-
soundness test; first, in that the rating decision failed to 
show that the veteran's acquired psychiatric disorder clearly 
and unmistakably preexisted military service, and second that 
the rating decision failed to clearly and unmistakably show 
the veteran's preexisting psychiatric disorder was not 
permanently aggravated by military service.  

The Board notes, however, that prior to the Federal Circuit's 
Wagner decision in 2004, VA was required to show only clear 
and unmistakable evidence of a pre-existing condition to 
overcome the presumption of soundness.  See Crowe, 7 Vet. 
App. 245.  

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court held 
that the Federal Circuit's decision in Wagner represented a 
procedural change in the law rather than a substantive 
change, and that the Wagner decision did not provide a new 
basis for establishing entitlement to benefits that would 
warrant adjudicating de novo a previously-denied claim for 
service connection.  See also Routen v. West, 142 F.3d 1434, 
1439-41 (Fed. Cir. 1988), holding that a change in the law 
that raised the evidentiary burden required of VA to rebut 
the statutory presumption of aggravation was procedural, not 
substantive, in nature.  

Accordingly, any inconsistency with Wagner in and of itself 
does not constitute CUE in the 1980 rating decision under 
review.  

Essential to the argument of the veteran's attorney is the 
premise that the rating decision erred by relying on the 
report of an Army medical board, which was itself allegedly 
flawed in that it had based its finding of EPTS ("existed 
prior to service") on the unsubstantiated history of the 
veteran himself.  

On review, the Board concludes that the veteran's argument is 
nothing more than a disagreement as to the weighing of the 
facts of record at the time of the 1980 rating decision, 
which is not a valid basis for finding CUE.  

The November 1980 rating decision acknowledged that the 
veteran had no known psychiatric disorders at the time that 
he was inducted into service.  The rating decision discussed 
at length the fact that an Army medical review board had 
examined the veteran and had determined that the veteran's 
psychiatric condition pre-existed military service.  

However, the Board finds, without addressing the standard of 
clear and unmistakable evidence as articulated in 38 U.S.C.A. 
§ 1111 after Wagner, a CUE claim must be based on the record 
and law that existed at the time of the adjudication in 
question.  As such, Wagner is not for retroactive 
application.  

In this case, the veteran has not met his burden to show that 
the RO's reliance on the findings of the service medical 
examination was not consistent with the record and law that 
existed at the time of the adjudication in question.  

To the extent that the it is now asserted that the evidence 
relied on by the RO was legally insufficient to support the 
determination of a pre-existing condition, the Board notes 
that evidence is said to be insufficient in law only in those 
cases where there is a total absence of such proof, either as 
to its quality or kind, as in the particular case some rule 
of law requires as essential to the establishment of the 
fact.  Waltzer v. Nicholson, 447 F.3d 1378 (Fed. Cir. 2006), 
citing Metro. R.R.
Co. v. Moore, 121 U.S. 558, 569 (1887).  

In this case, the record does not show, and the veteran does 
not contend, that there was a "total absence of proof" 
supporting the 1980 rating decision under review.  

To the extent that the veteran contends that the RO 
improperly weighed the evidence, the Board notes that CUE 
requires more than simple disagreement on how the facts were 
weighed or evaluated.  Damrel, 6 Vet. App. at 245.

The Board also notes that the file includes a January 2005 
letter from Dr. J.M., a psychologist, opining that the 
clinical record was inconsistent in regard to diagnosis, but 
that the veteran has been afflicted with schizoaffective 
disorder, rather than bipolar affective disorder, since his 
discharge in 1979.  

However, a new medical diagnosis that "corrects" a previous 
diagnosis relied on by previous adjudicators is the kind of 
error that could not be considered an error in the original 
adjudication.  Henry v. Derwinski, 2 Vet. App. 88, 90 (1992).  

Under these circumstances, the Board finds that the veteran 
has simply not established, without debate, that the correct 
facts, as they were then known, were not before the RO, or 
that the RO ignored or incorrectly applied the statutory and 
regulatory provisions applicable at the time, and than, but 
for the alleged error, the outcome would have been different.  

The Board accordingly finds that the November 1980 rating 
decisions that denied service connection for schizophrenia 
did not contain CUE.  

The benefit-of-the-doubt doctrine is not applicable as to 
claims for CUE.  See, e.g., 38 C.F.R. § 20.1411 (a) and (b).  

In addition to the argument of CUE, the veteran's attorney 
contends that the November 1980 rating decision is still open 
because the December 1980 letter notifying the veteran of the 
denial of service connection allegedly did not fully inform 
the veteran of the reasons for the denial, citing 38 C.F.R. 
§ 3.103 (1969) and Ruffin v. Principi, 16 Vet. App. 12 
(2002).  

However, on review of the December 1980 notice of denial, 
that notice informed the veteran that his claim for 
"nerves" (employing the term used by the veteran in his 
application for benefits) had been denied, and provided the 
veteran notice of his right to representation, his right to 
submit additional evidence, his right to a hearing, and his 
right to appeal the decision.  The notice provided to the 
veteran is therefore not so insufficient as to overturn the 
finality of the November 1980 rating decision.  

The Board also notes that the veteran previously argued that 
he had not timely appealed the November 1980 rating decision 
because he was too ill at the time to do so and because his 
mother did not speak English well enough to properly assist 
him; the Board rejected both assertions in its March 1996 
decision denying an earlier effective date for service 
connection.  


B.  Entitlement to an earlier effective date for the 100 
percent rating.  

The pertinent legal authority provides that an effective date 
for increased disability compensation will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if a claim is received 
by VA within one year after that date; otherwise, the 
effective date will be the date of receipt of the claim or 
the date the entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).  See also 
Swanson v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 
Vet. App. 511 (1997).  

However, if the claim is filed within one year of the date 
that evidence shows an increase in the disability rating has 
occurred, the earliest date of which an increase is factually 
ascertainable will be used, not necessarily the date of 
receipt of the evidence.  38 C.F.R. §§ 3.400(o)(1) and (2); 
Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  

The evidence in the claims file showing that an increase was 
ascertainable up to one year before the claim was filed will 
be dispositive.  Quarles v. Derwinski, 3 Vet. App. 129, 135 
(1992); Scott v. Brown, 7 Vet. App. 184, 188 (1994); 
VAOPGCPREC 12-98.  

An increase cannot be assigned prior to being clinically 
established.  38 C.F.R. § 3.400.  

As noted, the veteran filed a request for increased rating in 
excess of 50 percent on April 16, 2001.  The RO determined 
that private medical records showing admission to Butler 
Hospital on July 8, 2000 constituted factual evidence of 
entitlement to the higher (100 percent) rating.  The RO 
assigned an effective date of July 8, 2000 because it was 
within the year prior to the date of the claim.  

There are two potential ways by which the veteran can 
establish that an effective date earlier than the date of the 
claim is warranted.  One way requires establishing that there 
was a pending (i.e., unadjudicated) claim for increased 
rating filed prior to April 16, 2001.  

In considering whether there were any claims prior to April 
16, 2001 pursuant to which a 100 percent rating for the 
service-connected bipolar affective disorder could be 
granted, the Board must look to how claims are defined.  

The words "application" and "claim" are defined by 
regulation as "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  
Any communication or action that demonstrates intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a).  

When determining the effective date of an award of 
compensation benefits, the Board is required to review all 
the communications in the file after the last final 
disallowance of the claim that could be interpreted to be a 
formal or informal claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).  

In this case, a careful review of the file does not show, and 
the veteran does not assert, that there were any such 
unadjudicated formal or informal claims prior to April 16, 
2001.   The Board accordingly finds that there was no pending 
claim prior to April 16, 2001.  

The other way requires evidence from which it is factually 
ascertainable that the veteran' s service-connected 
disability increased in severity to a higher schedular level 
during the one-year period preceding receipt of the claim for 
increased rating.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2) (emphasis added).  

In this case, such review encompasses the narrow window of 
April 16, 2000 (one year prior to the receipt of the claim) 
to July 8, 2000 (the currently-assigned effective date for 
the total rating).  

The ratings for the service-connected bipolar affective 
disorder have been assigned under the provisions of 
Diagnostic Code (DC) 9432.  Under the General Rating Formula 
that became effective on November 7, 1996, psychiatric 
disorders other than eating disorders, to include bipolar 
disorder, are rated as follows:

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

There is no direct medical evidence regarding the veteran's 
symptomology from April 16, 2000 (one year prior to receipt 
of the claim for increased rating) to July 8, 2000 (currently 
assigned effective date of total rating) to which the rating 
criteria above can be applied.  

However, the file contains a January 2005 letter from Dr. 
J.M., a psychologist in private practice, which reviews VA 
and private medical evidence of record and demonstrates, 
based on file review, that the veteran's symptoms had met the 
schedular criteria for the 100 percent rating on April 16, 
2000.  

The Board finds it reasonable to extrapolate that the 
veteran's symptoms met the criteria for the 100 percent 
rating during the period April 16 to July 8, 2000, and 
accordingly finds that Dr. J.M.'s opinion supports the 
assignment of an increased rating as of April 16, 2000 that 
is factually ascertainable under the rating criteria.  

Under these circumstances, the Board concludes that a 100 
percent rating for service-connected bipolar affective 
disorder may be assigned effective April 16, 2000.  As 
explained, there is no legal basis on which an effective date 
earlier than April 16, 2000 may be assigned.  

In reaching this conclusion the Board finds no basis for the 
favor application of the benefit-of-the-doubt rule in this 
regard.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.  



ORDER

As the November 1980 rating decision did not involve clear 
and mistakable error, the appeal to this extent is denied.  

An effective date of April 16, 2000, for the award of a 100 
percent rating for the service-connected bipolar affective 
disorder is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


